Citation Nr: 0928895	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in June 2007.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.	A claim of service connection for a low back disability 
was previously denied by the RO in October 1971. The 
Veteran was notified of this decision and of his appellate 
rights that same month.  He did not timely appeal.

2.	In September 1993, June 2002, and October 2002, the RO 
found that no new and material evidence had been received 
to reopen the Veteran's claim for service connection for a 
low back disorder and so informed the Veteran.  He did not 
timely appeal.

3.	Again, in October 2004 the RO found that no new and 
material evidence had been received to reopen the 
Veteran's claim for service connection for a low back 
disorder and so informed the Veteran.  Contrary to the 
prior denials, the Veteran timely appealed.

4.	Evidence received since the October 2002 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for a low back disability.


CONCLUSION OF LAW

1.	The October 2002 RO decision denying the claim of service 
connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.	New and material evidence sufficient to reopen the claim 
for service connection for a low back disability has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.  Specific to 
the request to reopen, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

An August 2007 Board decision remanded the appeal to provide 
notice to the Veteran in compliance with Kent.  Later the 
same month, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran with the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  This letter also explained to the 
Veteran why his claim for service connection was denied in 
January 1990.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the August 2007 letter provided the Veteran with 
a notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, no prejudice is apparent.  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  To be clear, VA does not have a duty to provide 
the veteran a VA examination and/or an opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).

New and Material Evidence and Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

An October 2002 decision denying service connection for a low 
back disability is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The October 2002 rating decision denied the Veteran's claim 
because the evidence did not establish that the Veteran's 
current condition was related to his military service. 

Evidence submitted for this claim is limited to VA and 
private treatment records reporting treatment for a lower 
back disability since 1993.  The Veteran's VA treatment 
records are absent of any clear nexus opinion relating the 
Veteran's low back disorder to his military service.  Private 
treatment records, specifically letters dated in December 
2004 and January 2005 from Dr. R. C. N. to Dr. C., indicate 
the Veteran sustained lower back pains since a motor vehicle 
accident in June 2004.  Dr. N. reported that the Veteran has 
"lumbar disk herniation at L3/4 and L4/5 and these are 
permanent injuries due to the motor vehicle accident."    

In addition, the Veteran testified at a June 2007 Board 
hearing that his low back condition preexisted service when 
he was injured playing football, and was exacerbated during 
his military service working in the post office.  He also 
noted that he did not report his low back problems at his 
separation examination so not to cause delay in separation.  
See Board hearing transcript, dated June 2007.  The Veteran's 
testimony in this regard, however, is not competent to 
establish that he incurred these disabilities during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis, specifically that he had 
developed a chronic low back disorder as a result.  See 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

Although the evidence is "new," in that the records were 
not previously seen, these numerous VA treatment records, 
private treatment records, and the Veteran's testimony are 
not material since they are merely cumulative of medical 
evidence previously considered by the RO.  The evidence 
previously considered already established that the Veteran 
had a low back disorder, and this "new" evidence fails to 
cure the defects presented by the previous decision, namely 
the lack of evidence that low back disability was incurred in 
service or causally related to service or that it was 
aggravated by service.  As such, the request to reopen is 
denied. 


ORDER

The request to reopen a claim of service connection for low 
back disability is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


